Petition for Writ of Mandamus
Denied and Memorandum Opinion filed January 5, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-01071-CV
____________
 
IN RE MEMORIAL HERMANN HEALTHCARE SYSTEM AND MEMORIAL HERMANN
HOSPITAL SYSTEM, Relators
 
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M   O P I N I O N
            On December 28, 2009, relators, Memorial Hermann Healthcare
System and Memorial Hermann Hospital System, filed a petition for writ of
mandamus in this court.  See Tex. Gov’t Code Ann. § 22.221 (Vernon
2004); see also Tex. R. App. P. 52.  In the petition, relators ask this
court to compel the Honorable Al Bennett, presiding judge of the 61st District
Court of Harris County, to set aside his December 14, 2009 ruling overruling
relators’ objection to the admission of settlement documents into evidence at
trial.  
            Relators have not established their entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relators’
petition for writ of mandamus. 
 
                                                                        PER
CURIAM
 
 
Panel
consists of Justices Yates, Anderson, and Christopher.